Citation Nr: 9935985	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-08 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an assignment of a higher disability 
rating for lumbosacral strain, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1968 to 
October 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 1998 and September 1998 
determinations by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied the 
benefits sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Since the award of service connection, effective June 
1992, until the present time, the evidence reflects that the 
veteran's lumbosacral strain disability is productive of no 
more than pain on motion and slight limitation of motion; 
there is no evidence of muscle spasm or loss of lateral spine 
motion, or moderate limitation of motion.

3.  The veteran's right knee disability is productive of 
slight impairment; it manifests some osteoarthritis without 
objective evidence of flexion limited to 60 degrees or 
extension limited to 5 degrees.  


CONCLUSIONS OF LAW

1.  The schedular criteria for assignment of higher 
disability evaluation for lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5295 
(1999).

2.  The schedular criteria for an evaluation in excess of 10 
percent for a right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for an evaluation in excess of 10 percent for 
lumbosacral strain, and for an evaluation in excess of 10 
percent for a right knee disability, are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  In regard to the claim a 
higher rating for lumbosacral strain, the Board notes that 
the veteran is appealing the original assignment of a 
disability rating for the award of service connection.  As 
such, the severity of the lumbosacral strain is to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  The 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed.  Accordingly, no further 
development is required to comply with the duty to assist the 
veteran in establishing his claims.  See 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

In evaluating disabilities of the musculoskeletal system it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

I.  Lumbosacral Strain

In a March 1998 rating decision, the RO granted service 
connection for lumbosacral strain, as secondary to a service-
connected right knee disability, and assigned a 10 percent 
evaluation, effective from June 1992.  The veteran disagreed 
with the 10 percent disability evaluation, and initiated this 
appeal.  The RO assigned the 10 percent rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5295, which prescribes a 
10 percent evaluation for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating requires 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  

For the reasons set forth below, the Board finds that the 
currently assigned 10 percent rating, effective from June 
1992, is appropriate, and there is no basis for assignment of 
a higher rating at this time.  In June 1992, the veteran 
underwent a VA examination for his right knee.  In the 
narrative history portion of that examination report, the 
veteran reported that his right knee condition was causing 
problems with his lower back.  The veteran also noted that he 
had no back pain in the past, but had been told that he had a 
mild herniated disc or disc bulge for which he wore a 
lumbosacral corset.  There was no diagnosis of a back 
disorder offered at that time.

In June 1993, the veteran underwent a VA examination for his 
spine, and was diagnosed with chronic lower back pain with 
right lower limb radiculopathy.  The veteran complained of 
radiating pain, and there were objective findings of mild 
tenderness over the lumbar and paralumbar areas.  The 
musculature of the back was described as tense and preserve.  
In an August 1993 VA examination report, the spine manifested 
some tenderness, soreness, and pain to palpation.  The 
examiner indicated that there were no significant muscle 
spasms.  The diagnosis was lumbosacral strain with lumbar 
disc disease.  The examiner also opined that based on his 
examination and review of the records, the veteran had an 
underlying early arthritis and bulging disc disease.  

In a February 1995 report, Keith S. Ungar, D.C., noted that 
the veteran recently injured his lower back while lifting 
boxes.  He was diagnosed with acute traumatic lumbar strain.  

More recently, in December 1997, the veteran underwent a VA 
examination and was diagnosed with lumbosacral strain with 
degenerative disc disease.  Examination of the back revealed 
tenderness and soreness, as well as pain to palpation.  There 
was also pain at the extremes of motion.  There was no 
deformity, and no muscle spasm noted at that time.  In 
conclusion, the examiner opined that the veteran had an 
underlying degenerative disc disease of the back.

An April 1998 private medical record from P.L. Soni, M.D., 
indicates that the veteran was seen with complaints of low 
back pain radiating down his right leg.  The doctor opined 
that the veteran most likely had a L4-5 disc herniation.  A 
May 1998 medical record from Dr. Soni indicated that there 
were bulging discs at L3-L4 and L4-L5.  Dr. Soni subsequently 
changed the diagnosis from a herniated disc to low back pain 
with right sciatica.  A May 1998 MRI report from the Woodland 
Diagnostic Open MR Center revealed that the veteran had 
multilevel degenerative disc disease in the lumbar spine.  

In a June 1998 hearing at the RO, the veteran testified that 
he experienced pain in his lower back.  He indicated that his 
acute low back strain in 1995 was unrelated to the bulging 
disc that had been discovered in his lower back several years 
earlier.  The veteran also stated that he was wearing a back 
brace, which the VA had prescribed to him.

In light of the medical evidence as summarized above, the 
Board finds that the currently assigned 10 percent evaluation 
for lumbosacral strain is appropriate, and there is no basis 
for a higher rating at this time.  The relevant medical 
records show that the veteran's lumbosacral strain has 
consistently manifested pain, since the effective date of 
service connection, in June 1992, to the most recent medical 
evidence of record.  Furthermore, there is evidence of pain 
to palpation, and in the April 1997 VA examination report, it 
was noted that there was pain on extremes of motion.  The 
Board finds that although the veteran's lumbosacral strain 
has been characterized by pain on motion since the original 
award of service connection, it does not appear that the 
veteran's service-connected back disability has worsened 
since that time, so as to warrant an evaluation in excess of 
10 percent.  The medical evidence as a whole does not show 
the presence of muscle spasm on extreme forward bending, or 
loss of lateral spine motion, unilateral, in standing 
position.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
Further, the Board finds that the veteran's complaints of 
pain are contemplated in the currently assigned 10 percent 
evaluation inasmuch as Diagnostic Code 5295 specifically 
references the presence of characteristic pain for a 10 
percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5292; DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

The Board has also considered other related diagnostic code 
provisions.  However, in the absence of evidence of moderate 
limitation of motion of the lumbar spine (Diagnostic Code 
5292), or ankylosis of the lumbar spine (Diagnostic Code 
5289), there is no basis for a higher evaluation under 
related diagnostic codes.  Finally, although the Board 
acknowledges the medical evidence of record referring to disc 
disease, the veteran is not currently service-connected for 
disc disease, and those symptoms are not for consideration in 
the present increased rating claim for lumbosacral strain.  

II.  Right Knee

As a preliminary matter, this same issue was previously 
before the Board and remanded in May 1992 and April 1993, and 
most recently denied by a September 1996 BVA decision.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (CAVC or "the Court").  In a 
March 1997 Order, the Court dismissed the appeal as to the 
issue of entitlement to an increased rating for a right knee 
disorder, rated as 10 percent disabling.  Nevertheless, the 
RO included that issue in a March 1998 rating decision, and 
confirmed the 10 percent rating for the right knee 
disability.  In April 1998, the veteran indicated that he 
wished to proceed with an appeal of the issue of entitlement 
to rating in excess of 10 percent for a right knee 
disability.  The RO responded that the veteran must file a 
notice of disagreement to the March 1998 rating decision to 
continue that appeal, as it was not currently on appeal.  The 
veteran submitted a timely notice of disagreement in May 
1998.  Regardless of whether the veteran's April 1998 
statement should have been construed as a claim, or whether 
the May 1998 notice of disagreement initiated the appeal, the 
record reflects that a Statement of the Case was issued in 
October 1998, and the veteran's substantive appeal was 
received in October 1998.  Thus, the appeal is properly 
before the Board.

The Board further notes that this appeal was most recently 
certified to the Board on April 19, 1999.  On April 28, 1999, 
the Board received a statement from the veteran, along with a 
private medical record dated in March 1999, in support of his 
claim for an increased rating for a right knee disability.  
The veteran did not explicitly provide a waiver of RO 
consideration of that evidence, see 38 C.F.R. § 20.1304(c), 
although it is clear that the evidence was mailed directly to 
the BVA.  The Board finds that there is no prejudice to the 
veteran in proceeding with this appeal absent an express 
waiver of RO consideration of the additional evidence, 
because, for reasons explained below, the additional evidence 
bears no impact on the outcome of the veteran's claim.  Thus, 
the Board will proceed with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (a BVA decision that a 
veteran will not be prejudiced by its considering a matter 
not addressed by the RO must be accompanied by an adequate 
statement of reasons and bases).

A brief review of the history of the veteran's right knee 
disability reveals that in an April 1971 rating decision, the 
veteran was granted service connection for internal 
derangement of the right knee.  He was assigned a 10 percent 
evaluation, effective from October 1969.  In a November 1973 
rating decision, the veteran's right knee evaluation was 
increased to 20 percent, until it was reduced back to 10 
percent in a July 1984 rating decision.  The 10 percent 
rating has remained in effect since that time.  The veteran's 
right knee is currently assigned a 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, which provides a 10 
percent rating for slight knee impairment due to instability 
or subluxation; a 20 percent rating requires moderate knee 
impairment.

Reviewing the more recent medical evidence of record for the 
veteran's right knee reveals the following.  In a June 1992 
VA examination, the veteran was diagnosed with right 
chronically anterior cruciate ligament deficient knee with 
symptoms and physical exam findings of instability.  The 
examiner indicated that there was no x-ray evidence of 
degenerative changes of the knee at that time.  The veteran 
reported that he originally damaged his right knee during 
basic training.  Presently, he stated that his right knee 
hurt most of the time, and he would wear a brace, although he 
did not feel that the brace prevented feelings of 
instability.  Range of motion was from zero to 155 degrees.  
There was mild medial joint line tenderness, but no lateral 
or patellar tenderness, and no effusion or crepitus.

In a June 1993 VA examination, the veteran was diagnosed with 
mechanical derangement of the right knee, secondary to a torn 
medial meniscus.  Objective findings revealed crepitation in 
the right knee with flexion at 120 degrees.  There was no 
swelling or warmth.  Other impairment included mild, lateral 
instability with lateral flexion of the right knee.  Range of 
motion was flexion to 130 degrees, and extension to zero 
degrees.  By comparison, the left knee flexion was to 135 
degrees, and extension to zero degrees.  In an August 1993 VA 
examination, the veteran was noted to ambulate with his 
braces on and with a cane.  He was diagnosed with "residual 
postop injury to the right knee with instability."

More recently, in December 1997 the veteran underwent a VA 
examination and was diagnosed with "residual postop 
meniscectomy right knee with anterior cruciate ligament 
insufficiency."  Physical examination revealed that the 
veteran could ambulate without aid or assistance.  The 
veteran's right knee manifested some pain, soreness, 
tenderness, and slight crepitation with motion.  The motion 
was from zero to 130 degrees.  There was limited joint line 
pain, and no effusion.  There was some anterior cruciate 
ligament (ACL) instability, due to loss of the ACL ligament.  
The veteran reported that he would wear a brace on the knee, 
but only rarely used a cane.  

In June 1998, the veteran testified at a hearing at the RO 
that he experienced constant pain in his right knee, in the 
form of a dull pain that would start on the inner portion of 
his knee, and radiate down his leg.  He also stated that the 
pain would sometimes wake him up at night.  Further, he noted 
that he was wearing a knee brace prescribed by VA. 

In March 1999, from Robert C. Erickson, II, M.D., reported 
that the veteran had significant osteoarthritis of the medial 
compartment of the knee.  He acknowledged the veteran's 
original knee injury in 1968, and indicated that the veteran 
had had a "progressive downhill course."  He stated that 
the veteran had continued dysfunction in the knee, with 
significant medial joint line narrowing, and patellofemoral 
narrowing.  

The Board finds from review of the record finds the veteran's 
right knee disability manifests no more than slightly 
disabling symptomatology.  In that regard, the Board notes 
that for the most part, the medical evidence has consistently 
shown nearly full range of motion for the right knee.  See 
38 C.F.R. § 4.71, Plate II (0 to 140 degrees).  There is no 
evidence that the veteran's slight limited motion of the 
right knee would warrant a higher rating under the rating 
criteria for limited leg motion.  The veteran's flexion is 
not limited to 60 degrees or less (Diagnostic Code 5260), and 
his extension is not limited to 5 degrees or more (Diagnostic 
Code 5261).  Although there is evidence of pain, soreness, 
tenderness, slight crepitation with motion, and some 
instability, there is no evidence of swelling, effusion, or 
other more severely disabling knee impairment attributed to 
recurrent subluxation or lateral instability consistent with 
a higher rating under Diagnostic Code 5257.  

The Board notes that the veteran has presented credible 
testimony regarding his complaints of pain in the knee; 
however, such pain is already contemplated in assignment of a 
10 percent evaluation under Diagnostic Code 5257.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, are inapplicable to ratings 
under Diagnostic Code 5257 because DC 5257 is not predicated 
on loss of range of motion).  Furthermore, the Board 
acknowledges the recent private medical evidence of record, 
dated in March 1999, which reflects significant 
osteoarthritis.  In the absence of compensable limitation of 
motion in the right knee, however, as provided under 
Diagnostic Codes 5260 and 5261, there is no basis to assign a 
separate evaluation for arthritis.  See generally VA O.G.C. 
Prec. 23-97 (July 1, 1997) and 9-98 (Aug. 14, 1998).  

Finally, considering the veteran's right knee disability 
under related diagnostic code provisions, the Board notes 
that the record is devoid of any evidence of ankylosis 
(Diagnostic Code 5256); dislocated semilunar cartilage 
(Diagnostic Code 5258); or impairment of the tibia and fibula 
(Diagnostic Code 5262).  Therefore, there is no basis for a 
higher rating under other related diagnostic code provisions.  
In short, the Board finds that the currently assigned 10 
percent evaluation is appropriate, and there is no basis to 
assign a higher rating.  

III.  Conclusion

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
lumbosacral strain disability and right knee disability and 
their effects on the veteran's earning capacity and his 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
In conclusion, the current medical evidence, as previously 
discussed, is consistent with no more than a 10 percent 
evaluation for lumbosacral strain, and a 10 percent 
evaluation for a right knee disability.  Should the veteran's 
disability picture change in the future, he may be assigned 
higher ratings.  See 38 C.F.R. § 4.1.  At present, however, 
the Board finds no basis for assignment of higher 
evaluations. 

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the record does not reflect, nor is it contended 
otherwise, that the veteran's service connected disabilities 
have adversely affected his employability, aside from some 
sick leave that he took for a back injury.  In any event, the 
Board notes that the VA Schedule for Rating Disabilities is 
premised on the average impairment in earning capacity.  
There is no evidence in the record that the schedular 
criteria are inadequate to evaluate the veteran's lumbosacral 
strain and right knee disability.  In that regard, the Board 
does not find that record reflects that the veteran's 
disabilities have caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise have rendered impracticable the application of the 
regular schedular standards so as to warrant consideration of 
an extra-schedular rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for lumbosacral strain 
is denied.

An evaluation in excess of 10 percent for a right knee 
disability is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 


